
	
		I
		111th CONGRESS
		1st Session
		H. R. 48
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 42 of title 18, United States Code,
		  popularly known as the Lacey Act, to add certain species of carp to the list of
		  injurious species that are prohibited from being imported or
		  shipped.
	
	
		1.Short titleThis Act may be cited as the
			 Asian Carp Prevention and Control
			 Act.
		2.Addition of
			 species of carp to the list of injurious species that are prohibited from being
			 imported or shippedSection
			 42(a)(1) of title 18, United States Code, is amended by inserting after
			 Dreissena polymorpha; the following: of the black carp of
			 the species Mylopharyngodon piceus; of the bighead carp of the species
			 Hypophthalmichthys nobilis; of the silver carp of the species
			 Hypophthalmichthys molitrix; of the largescale silver carp of the species
			 Hypophthalmichthys harmandi;.
		
